Citation Nr: 9933966	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating action 
which denied service connection for a gastrointestinal 
disorder, Crohn's disease.  A hearing on appeal was conducted 
at the RO in November 1998.


FINDINGS OF FACT

1. All reasonable attempts to obtain relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal have been made by the RO.

2. The medical evidence of record does not show either the 
onset of a gastrointestinal disorder in service, or a 
nexus between the veteran's claimed inservice 
gastrointestinal complaints and a currently-diagnosed 
gastrointestinal disorder, and, as such, the claim for 
service connection for a gastrointestinal disorder is not 
plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a gastrointestinal disorder.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board notes that the service medical records for the 
period March 1972 to March 1975 are not of record.  Appellate 
review of the record shows that the RO has, by Memorandum 
dated in August 1999, documented its exhaustive efforts to 
obtain the service medical records, as well as made attempts 
to obtain alleged records of VA evaluations of the veteran 
for gastrointestinal complaints soon after separation from 
service, but that these searches had been unsuccessful.  
Available post-service medical records from the veteran's 
Reserve service show that he denied a history of frequent 
indigestion and stomach, liver, or intestinal trouble on 
examination for enlistment into the National Guard in 
September 1975, and the abdomen and viscera were normal on 
examination.   

Private treatment records dated in the 1980s and 1990s 
reflect treatment for ulcerative colitis.  January 1984 
outpatient records from the Dartmouth-Hitchcock Medical 
Center noted the onset of Crohn's disease 18 months ago.  
Records from the Mary Hitchcock Memorial Hospital show that 
in March 1988 the veteran underwent a flexible sigmoidoscopy 
and a total colectomy and ileostomy with Hartmann's pouch 
construction.  The pertinent diagnoses were ulcerative 
colitis diagnosed in 1984 by flexible colonoscopy and biopsy; 
antral gastritis by esophagogastroduodenoscopy in September 
1987, with normal biopsies; and bloody diarrhea.  

In a February 1989 letter, R. Rothstein, M.D., reported that 
the veteran had been under his care for ulcerative colitis 
and ankylosing spondylitis.  In another February 1989 letter, 
M. Calvin, M.D., noted that the veteran had been followed at 
the rheumatology clinic since September 1987, at which time 
he presented with a five year history of ulcerative colitis.  

In a January 1995 letter, C. Wolcott, M.D., reported that he 
had known the veteran since March 1977, when he presented 
with complaints of abdominal pain and vomiting blood over the 
past month.  He was found to have a hiatus hernia, which was 
treated, but the abdominal discomfort persisted.  A barium 
enema was scheduled, but the veteran failed to appear.  Quite 
some time later, while under the care of another physician, 
the procedure was performed and revealed Crohn's disease in 
addition to a small hiatus hernia.  

In another January 1995 letter, Dr. Rothstein reported that 
the veteran had been under his care since December 1986, and 
had been seen at the Dartmouth-Hitchcock Medical Center since 
January 1984 for ulcerative colitis/Crohn's disease.  The 
veteran had received regular care for this disorder, and Dr. 
Rothstein stated that he last saw the veteran in December 
1994.

In a June 1996 letter, Dr. Rothstein reported that he had 
treated the veteran for almost a decade for management of 
ulcerative colitis.  Dr. Rothstein offered the following 
comments regarding the reported history of gastrointestinal 
problems during service:  

[The veteran] told me of his original 
gastrointestinal illness while in the 
service.  I have not had access to the 
documentation of this gastrointestinal 
illness, which required his movement to a 
military clinic.  It is possible that the 
episode requiring medical attention at 
that time could have been his first bout 
of an inflammatory bowel condition.  It 
would be difficult to state this with any 
degree of certainty without reviewing the 
work-up and evaluation of the physicians 
from that time.  I do believe the 
possibility of that episode being related 
to his future inflammatory bowel disease 
condition should at least be entertained. 

In 1997, the veteran submitted additional evidence to support 
his claim.  He provided copies of service training and 
education records that show that he was in Germany in 1974.  
He also submitted a copies of a June 1996 letter from his 
dentist and 1975 dental billing records.  

In a written statement of September 1997, the veteran's 
mother recalled that he had a bout of food poisoning while in 
service in Germany in 1973, that his gastrointestinal 
difficulties continued in the post-service years, and that 
Crohn's disease was diagnosed in 1983.  

In a written statement of September 1997, the veteran stated 
that he was treated for a bout of food poisoning while in 
service in Germany in 1973, that he subsequently suffered 
from stomach pain and cramps in service that he opined had 
caused ulcerative colitis, and that he was evaluated for 
gastrointestinal problems at a VA facility soon after his 
separation from service.  During his period of Reserve 
service with the National Guard service, he stated that he 
reported for sick call with gastrointestinal complaints in 
1976.  He further stated that Crohn's disease was diagnosed 
in the Fall of 1984.  He opined that his Crohn's disease was 
related to the inservice bout of food poisoning, in that he 
had continuously suffered from gastrointestinal problems 
since the food poisoning episode.  

At the November 1998 RO hearing on appeal, the veteran 
testified that he had been hospitalized and treated for food 
poisoning while in service in Germany in 1973. For the 
remainder of his service, he claimed treatment for 
gastrointestinal problems on several occasions.  He claimed 
evaluations on 3 occasions post service for gastrointestinal 
complaints at a VA facility during the period from May 1975 
to January 1976, but stated that he did not understand the 
diagnoses the physicians made.  He stated that he began to 
see a private physician, Dr. Wolcott, in 1977 for 
gastrointestinal complaints, and that Dr. Wolcott had 
referred him to Dr. Rothstein in 1984 or 1986.  He stated 
that he had been in receipt of Social Security Administration 
(SSA) disability benefits since 1988 or 1989.   

II.  Legal Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question in this case is whether the veteran has presented 
evidence of a well-grounded claim for service connection for 
a gastrointestinal disorder.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not submitted such evidence, his appeal must fail, and there 
is no duty to assist him in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

For a claim for service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As will be explained below, the Board finds 
that the veteran's claim is not well-grounded.

It is clear from the medical evidence of record that the 
veteran has been diagnosed with a gastrointestinal disorder, 
ulcerative colitis.  Therefore, the Board finds that the 
first requirement of a well-grounded claim has been met.  
However, the record contains no competent medical evidence 
showing the onset of any chronic gastrointestinal disorder in 
service, or a link between the veteran's claimed inservice 
complaints and a currently-diagnosed gastrointestinal 
disorder.  

As noted above, no service medical records could be located, 
despite the RO's commendable, exhaustive efforts to locate 
them.  Appellate review of the file also indicates that 
claimed VA treatment records in the immediate post-service 
years could not be located.  However unfortunate the result 
of the search, the Board is satisfied that that exhaustive 
search fulfills the mandate of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dixon v. Derwinski, 3 Vet. 
App. 261 (1992), and that further efforts to obtain such 
records are not justified.  

The veteran has stated and testified that he complained of 
gastrointestinal problems during service, and that he was 
treated for a bout of food poisoning in service.  Where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, lay testimony may constitute 
sufficient evidence.  Grottveit v. Brown,         5 Vet. 
App. 91 (1993).  However, there is no medical evidence which 
supports the veteran's assertions that his inservice 
gastrointestinal complaints were the early manifestations of 
any currently-diagnosed gastrointestinal disorder.

The Court has held that, where the determinative issue is one 
of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  A layman such as the 
veteran is not competent to offer a medical opinion as to the 
correct diagnosis of his claimed inservice gastrointestinal 
complaints, or as to any etiological link between those 
alleged complaints and any currently-diagnosed 
gastrointestinal disorder.  Lay testimony is not competent to 
prove a matter requiring medical expertise.  Fluker v. Brown, 
5 Vet. App.  296 (1993).  

The available competent medical evidence in this case 
includes contemporaneous 1975 military medical records which, 
significantly, document neither a medical history nor the 
current existence of any gastrointestinal disorder soon after 
the veteran's separation from active service a few months 
previously.  The Board notes that these contemporaneous 
medical records contradict the veteran's contentions alleging 
continuity of gastrointestinal symptomatology in the 
immediate post-service period. Although Dr. Wolcott treated 
the veteran for gastrointestinal complaints in March 1977, 
some 2 years post service, these were medically attributed to 
a hiatus hernia, not to any chronic gastrointestinal disorder 
such as Crohn's disease or ulcerative colitis.  
Significantly, Dr. Wolcott noted that the March 1977 
complaints were only of one month's duration, and thus were 
not related back to military service.  1984 and 1988 private 
medical records, as well as Dr. Calvin's 1989 statement, all 
date the onset of the veteran's chronic gastrointestinal 
disorders, diagnosed as Crohn's disease and ulcerative 
colitis, to 1982, some 7 years post-service.    

Although Dr. Rothstein, a medical professional who is 
familiar with the veteran's medical condition, speculated in 
1996 as to the date of onset and etiology of the veteran's 
ulcerative colitis, the Board finds that these speculations 
regarding the possibility that the veteran's reported 
inservice gastrointestinal complaints could have been the 
first manifestations of an inflammatory bowel disease do not 
constitute the required competent medical evidence of a nexus 
between the veteran's reported inservice complaints and any 
currently-diagnosed gastrointestinal disorder, inasmuch as 
Dr. Rothstein clearly indicated that his speculations were 
based purely on the medical history as related by the 
veteran, and not on any documentation contained in any 
contemporaneous medical records he had seen.  Indeed, Dr. 
Rothstein went on to comment that it would be difficult to 
posit an etiological relationship between the reported 
inservice complaints and a current disorder with any degree 
of certainty without reviewing contemporaneous medical 
records of the veteran's work-up and evaluation.  A medical 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69 (1995), as to 
a determination of well-groundedness, because a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise, and a bare transcription of lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  A physician's "understanding" that a disorder was 
incurred in service cannot be considered adequate evidence of 
medical causation if the physician was merely repeating what 
he had been told.  

The veteran's statements and testimony have been carefully 
considered and reviewed, but lay assertions of medical 
causation of a disease or disability are insufficient to make 
a claim well-grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  In the absence in this case of the requisite medical 
evidence showing either the inservice onset of any currently-
diagnosed gastrointestinal disorder, or a nexus between the 
veteran's claimed inservice gastrointestinal complaints and a 
currently-diagnosed gastrointestinal disorder, the Board 
finds that the claim for service connection is not well 
grounded, and the appeal thus must be denied.  As the claim 
is not well-grounded, the VA has no further duty to assist 
the veteran in the development of the claim under 38 U.S.C.A. 
§ 5107(a).  Grivois v. Brown, 6 Vet. App. 136 (1994).  To the 
extent that the veteran and his representative have requested 
application of the benefit of the doubt in this case, the 
Board finds that that doctrine is not for application in the 
absence of a well-grounded claim.  See Holmes v. Brown, 10 
Vet. App. 38, 42 (1997); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board finds that no prejudice to the appellant results in 
denying this claim as not well-grounded even though the RO's 
decision was made on the merits, because the "quality of 
evidence he would need to well-ground his claim would seem to 
be...nearly the same...."  Edenfield v. Brown, 8 Vet. App. 384 
(1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 384 
(1993).  To obtain further consideration of the matters on 
appeal before the Board, the veteran may file a claim 
supported by medical evidence which shows the onset of a 
gastrointestinal disorder during service, or a nexus between 
the reported inservice complaints and a currently-diagnosed 
gastrointestinal disorder.


ORDER

Service connection for a gastrointestinal disorder is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals


 

